IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-20147
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ISRAEL ADAME,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-95-CR-314-4
                      --------------------
                       September 22, 1999

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Israel Adame appeals his sentence after pleading guilty to

conspiracy to possess with intent to distribute heroin and

methamphetamine and distribution of heroin.   Adame argues that

the district court erred in failing to find that he was a minor

participant entitled to a downward adjustment of his offense

level under U.S.S.G. § 3B1.2(c).   The Government contends that

Adame is not entitled to a role reduction because he was

sentenced on the basis of only the two drug transactions in which

he actually participated, rather than all the transactions


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20147
                                -2-

conducted during the course of the conspiracy.

     After reviewing the record and the briefs of the parties, we

find no error in not treating Adame as a minor participant, as he

supplied the heroin for the two drug transactions on which his

sentence was based.   The fact that he may have been a minor

player in the larger overall conspiracy does not entitle him to a

mitigating role adjustment.   See United States v. Atanda, 60 F.3d
196, 199 (5th Cir. 1995) (holding that "when a sentence is based

on activity in which a defendant was actually involved, § 3B1.2

does not require a reduction in the base offense level even

though the defendant's activity in a larger conspiracy may have

been minor or minimal") (citations omitted).

     Therefore, the district court did not err, clearly or

otherwise, in denying Adame’s request for a mitigating role

adjustment.   See United States v. Flucas, 99 F.3d 177, 180-81

(5th Cir. 1996).   The judgment of the district court is AFFIRMED.